FILED
                            NOT FOR PUBLICATION                              JUL 09 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BENJAMIN PHILIP CANNON,                          No. 13-16609

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00651-JST

 v.
                                                 MEMORANDUM*
CITY OF PETALUMA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Benjamin Philip Cannon appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

out of traffic stops and a subsequent search warrant. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and denies Cannon’s request for oral argument, set forth in
his opening brief. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with a court order, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002), and we affirm.

      The district court did not abuse its discretion by dismissing Cannon’s action

with prejudice because, despite multiple opportunities, Cannon repeatedly failed to

comply with the district court orders instructing him to omit allegations and claims

related to issues that had previously been dismissed with prejudice. See

Pagtalunan, 291 F.3d at 642-43 (discussing the five factors for determining

whether to dismiss for failure to comply with a court order); Ferdik v. Bonzelet,

963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal is a harsh penalty, the

district court’s dismissal should not be disturbed absent “a definite and firm

conviction” that it “committed a clear error of judgment” (citation and internal

quotation marks omitted)).

      Because we affirm the district court’s dismissal of Cannon’s action for

failure to comply with court orders, we do not consider Cannon’s challenges to the

district court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386

(9th Cir. 1996) (“[I]nterlocutory orders, generally appealable after a final

judgment, are not appealable after a dismissal for failure to prosecute, whether the




                                           2                                     13-16609
failure to prosecute is purposeful or is a result of negligence or mistake.” (citation

and internal question marks omitted)).

      AFFIRMED.




                                           3                                     13-16609